UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
ANDREA V. DAVIS,

                          Plaintiff,                          MEMORANDUM AND ORDER
                                                              17-CV-00400
        - against -


THE UNITED STATES OF AMERICA and
THE CITY OF NEW YORK,

                           Defendants.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        Plaintiff Andrea Davis (“Plaintiff” or “Davis”) brought this negligence action against the

United States of America (“the government” or “Defendant”) and the City of New York (“the

City”) alleging that they failed to repair a crack on the sidewalk near a post office, causing severe

and permanent injuries. (ECF No. 1, “Compl.”). She subsequently withdrew all claims against

the City. (ECF No. 24). Pending before the Court is the government’s motion for summary

judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure. (ECF No. 37). For the

reasons explained below, the motion is DENIED.

                                               BACKGROUND

        Plaintiff alleges that at 1:00 p.m. on February 26, 2016, she was walking on the sidewalk

next to 47 Debevoise Street in Brooklyn, New York (the “Metropolitan Post Office”), when she

tripped and fell on “obstructed, cracked, uneven, raised, depressed, missing, deteriorated,

defective, or missing portions” of that sidewalk, causing her severe and permanent injuries.

(Compl. ¶ 28; ECF No. 37-2 at ¶¶ 1, 2). On April 28, 2016, she submitted an administrative claim

to the United States Postal Service seeking $3,000,000 in damages and attaching photographs of

the crack in the sidewalk. (ECF No. 37-2 at ¶¶ 10, 11). She claims the crack measured two inches,

                                                         1
but the government claims it measured about one inch. (ECF No. 37-2 at ¶ 14; ECF No 38-1 at ¶

12). The government claims it did not know about the crack or receive any previous complaints

about it, and that it was neither hidden or concealed. (ECF No. 37-2 at ¶¶ 12, 21-22). On January

25, 2017, Plaintiff commenced this action seeking $5,000,000 in damages. (ECF No. 1).

                                       LEGAL STANDARD

       Summary judgment is appropriate when there are “no genuine issues as to any material fact

and that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c); see

also Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-87 (1986). A

genuine issue of material fact exists if a reasonable jury could find in favor of the non-moving

party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party has the

burden to demonstrate the absence of a genuine issue of material fact, and the Court must draw all

reasonable inferences in favor of the non-moving party. Id. at 255.

       If the summary judgment movant satisfies its initial burden of production, the burden of

proof shifts to the non-movant who must demonstrate that a genuine issue of fact does exist. Id.

at 250. The non-moving party “must do more than simply show that there is some metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd., 475 U.S. at 586. Rule 56(e)

“requires the nonmoving party to go beyond the pleadings and by [its] own affidavits, or by the

‘depositions, answers to interrogatories, and admission on file,’ designate ‘specific facts showing

that there is a genuine issue for trial.’” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). Once

the nonmovant has met that requirement, its “allegations [will be] taken as true, and [it] will receive

the benefit of the doubt when [its] assertions conflict with those of the movant.” Samuels v.

Mockry, 77 F.3d 34, 36 (2d Cir. 1996).




                                                  2
       The Court’s role in a motion for summary judgment is one of “issue-finding,” not “issue-

resolution.” Ramirez v. New York City Bd. of Educ., 481 F. Supp. 2d 209, 216 (E.D.N.Y. 2007).

Therefore, the Court’s charge is not to “weigh the evidence and determine the truth of the matter

but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249.

                                           DISCUSSION

       In negligence actions against the United States, liability is determined “in accordance with

the law of the place where the act or omission occurred.” 28 U.S.C.A. § 1346(b)(1). To state a

claim for negligence under New York law, Plaintiff must allege “(1) a legal duty owed by the

defendant to protect the plaintiff against an unreasonable risk of harm; (2) a breach of that duty—

or, to put it differently, a failure to conform to the standard of conduct prescribed by law for the

protection of the plaintiff; (3) a causal connection between the defendant’s conduct and the

plaintiff’s injury; and (4) damages suffered by the plaintiff as a result of the defendant’s conduct.”

Davis v. Port Auth. of New York & New Jersey, 183 F. Supp. 3d 345, 347 (E.D.N.Y. 2016). “To

show a breach of duty in a slip-and-fall case, the plaintiff must show that the defendant either

created the condition which caused the accident, or . . . had actual or constructive notice of the

condition.” Seixas v. Target Corp., No. 15-CV-03851 (ERK), 2017 WL 2178425, at *1 (E.D.N.Y.

May 16, 2017).

       The government claims that while it had a duty to maintain the sidewalk, it is not liable for

Plaintiff’s injuries because (1) the sidewalk defect was trivial and (2) the government did not create

or have knowledge of the defect. (ECF No. 37-1 at 5-12). Regarding whether the crack in the

sidewalk was trivial, the government claims that the time, place, and circumstances of Plaintiff’s

injury, the fact that the crack measured only one inch, and the fact that the crack posed no difficulty

for a pedestrian to see or pass over it on foot warrants summary judgment. The Court disagrees.



                                                  3
       “A defendant seeking dismissal of a complaint on the basis that the alleged defect is trivial

must make a prima facie showing that the defect is, under the circumstances, physically

insignificant and that the characteristics of the defect or the surrounding circumstances do not

increase the risks it poses. Only then does the burden shift to the plaintiff to establish an issue of

fact.” Hutchinson v. Sheridan Hill House Corp., 26 N.Y.3d 66, 79, 41 N.E.3d 766 (2015). The

Court of Appeals has noted that while “it is usually more difficult to define what is trivial than

what is significant,” courts must consider “all the facts and circumstances presented,” including

but not limited to, “the dimensions of the defect at issue.” Id. at 72, 77. Granting summary

judgment “based exclusively on the dimensions of the . . . defect is unacceptable.” Id. at 77.

       The Court finds that the government failed to make a prima facie showing that the sidewalk

crack was physically insignificant and that the surrounding circumstances did not increase the risk

it posed. While it was sunny at the time Plaintiff tripped and the crack was not obstructed or

concealed, the photographs submitted by both parties show that the crack measured at least one

inch in depth and much more than that in width. In addition, it was located just steps from the

entrance to the Metropolitan Post Office and directly in front of the mailbox, which is likely a

heavily trafficked area and therefore increases the risk it poses to pedestrians. While the lower

courts in New York “find physically small defects to be actionable when their surrounding

circumstances or intrinsic characteristics make them difficult for a pedestrian to see or to identify

as hazards,” id. at 79, the question of fact remains as to whether that was true here. Further, the

evidence submitted by the parties does not show that the government created the crack in the

sidewalk, but the Court disagrees that the government did not have constructive notice of it for the

same reasons stated above, namely the size and proximity of the crack to the post office entrance.




                                                  4
                                        CONCLUSION

         Accordingly, for the reasons set forth above, the government’s motion is DENIED.

         SO ORDERED.
Dated:          Brooklyn, New York
                January 15, 2019

                                                    /s/       ___
                                                    I. Leo Glasser                    U.S.D.J.




                                               5
